Exhibit 99.1 For Immediate Release SL Industries Announces 2015 Third Quarter Results MT. LAUREL, NEW JERSEY, SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the third quarter and nine months ended September 30, 2015 are summarized in the following paragraphs. Please read the Company's Form 10-Q, which can be found at www.slindustries.com, for a full discussion of the operating results. Third Quarter Results Net sales for the quarter ended September 30, 2015 were $49.7 million compared with net sales for the quarter ended September 30, 2014 of $50.7 million. Income from continuing operations for the quarter ended September 30, 2015 were $1.8 million, or $0.46 per diluted share, compared to income from continuing operations of $2.5 million, or $0.59 per diluted share, for the quarter ended September 30, 2014. Net income for the quarter ended September 30, 2015 was $1.1 million, or $0.29 per diluted share, compared to net income of $2.9 million, or $0.69 per diluted share, for the quarter ended September 30, 2014. Net income for the quarter ended September 30, 2015 included a loss from discontinued operations of $0.7 million, or $0.17 per diluted share. Net income for the quarter ended September 30, 2014 included income from discontinued operations of $0.4 million, or $0.10 per diluted share. The Company generated EBITDA from continuing operations of $3.9 million for the third quarter of 2015, as compared to $4.8 million for the same period in 2014, a decrease of $0.9 million, or 19%. The Company generated Adjusted EBITDA from continuing operations of $6.0 million for the third quarter of 2015, compared to $5.3 million for the same period in 2014, for an increase of $0.7 million, or 13%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definitions of EBITDA and Adjusted EBITDA. Nine Months Results Net sales for the nine months ended September 30, 2015 were $147.1 million compared with net sales for the nine months ended September 30, 2014 of $151.1 million. Income from continuing operations for the nine months ended September 30, 2015 were $8.3 million, or $2.03 per diluted share, compared to income from continuing operations of $10.5 million, or $2.52 per diluted share, for the nine months ended September 30, 2014. Net income for the first nine months ended September 30, 2015 was $7.3 million, or $1.79 per diluted share, compared to net income of $11.0 million, or $2.62 per diluted share, for the first nine months ended September 30, 2014. Net income for the first nine months ended September 30, 2015 included a net loss from discontinued operations of $1.0 million, or $0.24 per diluted share. Net income for the first nine months ended September 30, 2014 included income from discontinued operations of $0.4 million, or $0.10 per diluted share. The Company generated EBITDA from continuing operations of $14.9 million for the nine months ended 2015, as compared to $18.1 million for the same period in 2014 ( which included a gain on the sale of securities of $1.7 million), a decrease of $3.2 million, or 18%. Without the gain on the sale of securities EBITDA would have decreased by $1.5 million or 9%. The Company generated Adjusted EBITDA from continuing operations of $17.1 million for the nine months ended 2015, compared to $17.9 million for the same period in 2014, a decrease of $0.8 million, or 4%. See "Note Regarding Use of Non-GAAP Financial Measurements" below for the definition of EBITDA and Adjusted EBITDA. At September 30, 2015, the Company reported $5.7 million of cash and cash equivalents, compared to $32.0 million of cash and cash equivalents as of December 31, 2014. Cash and cash equivalents decreased in 2015 primarily due to $29.2 million of cash used for the acquisition of businesses. Guidance 2015 The Company’s guidance for 2015 includes the forecasted results of the newly acquired Torque Systems and Davall operations. The Company anticipates, based on current information, full-year 2015 net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $196 million to $202 million, $20.0 million to $21.0 million, and $22.4 million to $23.4 million, respectively. Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS September 30, December 31, (In thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share amounts) Net sales $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges - Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 2 2 23 5 Interest expense ) (7 ) ) ) Other gain (loss), net ) 56 ) Income from continuing operations before income taxes Income tax provision Income from continuing operations (Loss) income from discontinued operations, net of tax ) ) Net income $ Basic net income (loss) per common share Income from continuing operations $ (Loss) income from discontinued operations, net of tax ) ) Net income $ Diluted net income (loss) per common share Income from continuing operations $ (Loss) income from discontinued operations, net of tax ) ) Net income $ Shares used in computing basic net income (loss) per common share Shares used in computing diluted net income (loss) per common share CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) Net income $ Other comprehensive income, net of tax: Foreign currency translation ) Net unrealized gain reclassified into income on sale of available-for-sale securities - - - ) Comprehensive income $ Segment Results (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Net sales SLPE $ High Power Group SL-MTI Net sales Income from operations SLPE High Power Group SL-MTI Unallocated Corporate Expenses ) Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 2 2 23 5 Interest expense ) (7 ) ) ) Other gain (loss), net ) 56 ) Income from continuing operations before income taxes $ Supplemental Non-GAAP Disclosures EBITDA and Adjusted EBITDA (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Income from continuing operations, net of tax $ Add (deduct): Interest income (2
